Citation Nr: 1427091	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for periodontal disease and bruxism for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1960 to August 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for compensation purposes for periodontal disease and bruxism.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

In the Veteran's June 2009 claim for service connection for bruxism and periodontal disease, the Veteran asserted that he was also seeking service connection for purposes of outpatient dental care.  The Board notes that a claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  An August 2011 deferred rating decision and the Statement of the Case indicate that the RO has referred the Veteran's claim for treatment to the Foreign Medical Program.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2013).  As there is no indication that the claim for outpatient dental treatment has been considered VHA, the Board does not have jurisdiction over the dental treatment claim and it is referred to the agency of original jurisdiction for appropriate action.  


FINDING OF FACT

Neither periodontal disease nor bruxism is a disability for VA compensation purposes.


CONCLUSION OF LAW

Periodontal disease and bruxism may not be service connected for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks entitlement to service connection for compensation purposes for periodontal disease and bruxism.

Service treatment records note dental treatment during service to include the extraction of several teeth.  An August 1980 dental record notes a diagnostic history of long standing periodontal disease and active bruxism.  

VA Medical Center treatment records from October 1980 to February 1982 note surgery and tooth extractions with mobility and bone loss due to periodontal disease.

In a March 2010 examination by Dr. A.M., the Veteran reported being diagnosed with gingivitis and periodontal disease upon retirement from the military in 1980 and that the conditions required surgery and partial dentures.  In 1986, further extractions of the Veteran's upper teeth were performed due to loose upper teeth, bleeding gums, and bowed front teeth.  Dr. A.M. diagnosed severe bruxism, temporomandibular joint disorder, and periodontal disease.  Dr. A.M. opined that the Veteran's posttraumatic stress disorder (PTSD), depression, dementia, stress, and anxiety caused tension on the mandibular joint which caused periodontal disease.  Further, the Veteran's inability to cope with PTSD symptoms caused an inability to adequately maintain oral hygiene, which aggravated his periodontal disease.  In May 2012, Dr. A.M. opined that the Veteran's bruxism and periodontal disease began during military service due to unrecognized and untreated psychological symptoms, in particular the inability to cope with severe PTSD.

In a September 2011 psychological report, Dr. G.T. reported that the Veteran's gingivitis and periodontal disease developed during active duty and the Veteran's PTSD symptoms of tension, irritability, and sleep disturbance caused bruxism.  Dr. G.T. further opined that PTSD caused bruxism which caused chronic periodontal disease from teeth grinding and corresponding gum damage.

In an October 2013 informal hearing presentation, the Veteran's representative submitted an article discussing the dental implications of PTSD.  The Veteran's representative argued that although periodontal disease was not a compensable dental condition, the Veteran was entitled to a noncompensable rating, and outpatient dental treatment.  

Based on the foregoing, the Board concludes that the Veteran is not entitled to service connection for bruxism and periodontal disease, to include as secondary to PTSD, for compensation purposes.  In this regard, the Board notes that neither bruxism nor periodontal disease is considered a disability for VA compensation purposes.  Therefore, the claim must be denied because it lacks legal merit.  

The Board acknowledges the representative's October 2013 argument that the Veteran should be granted service connection for treatment purposes.  As noted above, the claim for service connection for treatment purposes has been referred to the agency of original jurisdiction and is not properly before the Board at this time.


ORDER

Service connection for bruxism and periodontal disease, for compensation purposes, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


